



Exhibit 10.4




Without Prejudice




September 30, 2016


Mark Kowalski




Re:    Termination and Severance Agreement


Further to our recent discussions, this letter confirms the termination of your
employment with Arbutus Biopharma Corporation (the “Company”) effective
September 30, 2016. You will receive any earned but unpaid Base Salary and any
accrued and unused vacation time as of this date.
The Company is terminating your employment without cause and accordingly is
prepared to provide you with the termination compensation set out in Article
6(b) of your August 4, 2015 Employment Agreement. This compensation will be
provided on or within 60 days of September 30, 2016 and as noted in your
Employment Agreement, payment is contingent on you signing a release in favour
of the Company.
The termination compensation is as follows:
1.
A payment in the amount of $547,500.00 USD, less required deductions,
representing eighteen (18) months of Base Salary;

2.
A payment in the amount of $ 76,500.00 representing the average Bonus payment to
you for the past three (3) calendar years, prorated as set out in Article
6(b)(ii) of your Employment Agreement; and

3.
Continued insurance benefit coverage or reimbursement for premiums paid by you
if you obtain equivalent private coverage in accordance with Article 6(b)(iii)
of your Employment Agreement.

As noted above and in your Employment Agreement, in order to receive the above
compensation, you are required to enter into a release of claims in favour of
the Company. A copy of our Release is enclosed for your review.


The vesting period for your current options as per the following table, will end
on September 30, 2016. There will be no extension beyond this. Please note:
1.
that the Lock-Up Agreement by and between you and the Company, dated January 11,
2015 (the “Lock-Up Agreement”), will remain in full force and effect and your
obligations thereunder will continue until such obligations terminate or expire
pursuant to the terms of the Lock-Up Agreement;

2.
per the recent Compensation Committee approval, any options granted to you will
expire twelve (12) months after September 30, 2016 unless exercised by you.

Please contact Jean Jen if further information is required.
















Tekmira/Arbutus Options





--------------------------------------------------------------------------------





Award date
Granted #
Exercise price
Expiry Date
Vesting terms
Options vested
August 12, 2013
50,000
CAD$16.40


August 11, 2023
1/4 immed. 1/4 on 1st, 2nd & 3rd anniversary
50,000
February 5, 2014
25,000
CAD$16.40


February 4, 2024
1/4 immed. 1/4 on 1st, 2nd & 3rd anniversary
18,750
March 30, 2015
65,000
$
17.57


March 30, 2025
1st, 2nd, and 3rd anniversary
21,667
July 9, 2015
35,000
$
17.57


March 30, 2025
1st, 2nd, and 3rd anniversary
11,667
March 15, 2016
85,000
$
3.94


March 15, 2026
1st, 2nd, and 3rd anniversary
0

Following your last day of work, you will enter into a consulting agreement with
the Company the principal terms of which will be that you will provide
transitional business management services to the Company for a period of 12
months. A formal consulting agreement will be provided to you in due course.
Confidentiality, Non-Competition and Non-Solicitation
We take this opportunity to remind you of your on-going obligations to the
Company regarding Confidentiality, Non-Competition and Non-Solicitation as set
out in your Employment Agreement. By signing this letter and accepting the
payments referred to above, you acknowledge and agree that you are bound by
these obligations.
Notwithstanding anything in this letter, the attached General Release or the
Confidentiality, Non-Competition and Non-Solicitation as set out in your
Employment Agreement (collectively, the “Agreements”), nothing in the Agreements
prohibits you from reporting possible violations of United States federal law or
regulation to any United States governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of United States federal law or
regulation without prior authorization from or any notice to the Company. Please
take the time to consider the terms of this letter and the enclosed Release
carefully and obtain any advice you deem appropriate. Once you have done so,
please sign the enclosed duplicate copy of this letter where indicated below and
return it to me on or before October 7, 2016. Your signature will constitute a
binding agreement between you and the Company and will to allow us to process
the termination compensation expeditiously address the other matters. Please
also ensure that you sign (in the presence of a witness) the enclosed release.
Please contact me or Darcy O’Grady if you have any questions regarding the
above.
Thank you for your cooperation and professionalism and for your service to the
Company.
Yours truly,
/s/ Mark Murray


Mark J. Murray
President and Chief Executive Officer
/encls


Accepted and agreed by, Mark Kowalski:
September 30, 2016
/s/ Mark Kowalski
Date
Mark Kowalski








--------------------------------------------------------------------------------





GENERAL RELEASE
The Executive agrees, for himself, his spouse, heirs, executor or administrator,
assigns, insurers, attorneys, and other persons or entities acting or purporting
to act on his behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit, and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company, and said plans’ fiduciaries,
agents and trustees (the “Company’s Parties”), from any and all actions, causes
of action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages, judgments, levies, and executions of any kind, whether in law or in
equity, known or unknown, which the Executive’s Parties have, have had, or may
in the future claim to have against the Company’s Parties by reason of, arising
out of, related to, or resulting from the Executive’s employment with the
Company or the termination of that employment. This release specifically
includes without limitation any claims arising in tort or contract, any claim
based on wrongful discharge, any claim based on breach of contract, any claim
arising under federal, state or local law prohibiting race, sex, age, religion,
national origin, handicap, disability, or other forms of discrimination, any
claim arising under federal, state, or local law concerning employment
practices, and any claim relating to compensation or benefits. It is understood
and agreed that the waiver of benefits and claims contained in this section does
not include a waiver of the right to payment of any vested, non-forfeitable
benefits to which the Executive or a beneficiary of the Executive may be
entitled under the terms and provisions of any employee benefit plan of the
company which have accrued as of the Date of Termination, and does not include a
waiver of the right to benefits and payment of consideration to which the
Executive may be entitled under this Agreement or any of the agreements
contemplated by this Agreement (including the indemnification agreement and the
stock option agreement). The Executive acknowledges that he is entitled to only
the severance benefits and compensation set forth in this Agreement, and that
all other claims for any other benefits or compensation are hereby waived,
except those expressly stated in the preceding sentence.
Executive agrees that he will not make any derogatory statements, either oral or
written, or otherwise disparage any of the Company’s Parties or their products,
employees, services, work and/or employment.
The Company agrees that it will not make any derogatory statements, either oral
or written, or otherwise disparage any of the Executive’s Parties.
The Executive hereby acknowledges his understanding that under this Agreement he
is releasing any known or unknown claims he may have.
The Executive expressly waives and relinquishes all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
his release of claims.


[Signature Page Follows]





--------------------------------------------------------------------------------





    
IN WITNESS WHEREOF I have hereunto set my hand this 30th day of September 2016.


SIGNED, SEALED and DELIVERED by Mark Kowalski in the presence of:


/s/ Victoria Currie
Signature


Victoria Currie
Name


Vancouver, BC
Address


Manager, HR Operations
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
/s/ Mark Kowalski
Mark Kowalski






























